Steuer, J. (dissenting).
Respondent Waterfront Commission has revoked petitioner’s registration as a longshoreman. I agree with the holding of the majority that the charges were established and that no legal ground exists to upset respondent’s determination on the facts. However, I believe that the sanction was excessive to a degree that indicates an arbitrary action. The charges against petitioner were that he swore falsely in an investigation conducted by respondent. Petitioner swore that he had never been a member of the Communist party, nor of the Glumae Club (a Communist party organization) , that he never recruited people into the Communist party, and specifically that he did hot so recruit one Joseph Kustera. It appears that the Glumae Club was made up of Yugoslav immigrants and that both petitioner and *873Kustera were Yugoslavs. Although petitioner did get Kustera to join the club some 15 years ago, and hence the Communist party, the only evidence in the -proceeding was that the membership was for social rather than political purposes — an opportunity for both these individuals to fraternize with people who spoke their language and shared a nostalgic desire to reminisce about the land of their -birth. Both men denied sympathy with Communist ideology and their testimony is supported by the undisputed fact that as a result of their refusal to conform they were expelled from the Communist party.
Unfortunately petitioner, probably inspired by fear of what consequences the truth would entail, lied in the investigation. No matter what his motive, this should result in some disciplinary action. But when it is considered that the true facts reveal at most a remote possibility of danger as a result of his Communist affiliations, and that these have terminated, protection of the waterfront does not require his dissociation from it. Petitioner is 61 years of age and has been working on the docks as a longshoreman for over 40 years. It is -most likely that he is unfitted for other work and that even if he could adapt himself to another occupation the record made by this revocation would effectively prevent him from obtaining work. The respondent concedes that it has the power to suspend him for a period of time. This would be an appropriate punishment for his interference with the investigation, and the facts suggest no further sanction.
I vote to remand the matter to the respondent commission for a sanction in accord with these expressions.
Breitel, J. P., Eager and Witmer, JJ., concur in decision; Stevens and Steuer, JJ., dissent in separate opinions.
Determination confirmed and the petition dismissed, without costs.